STATE OF MICHIGAN

                          COURT OF APPEALS



THOMAS ALLEN KEZHAYA,                                            UNPUBLISHED
                                                                 December 14, 2017
              Plaintiff-Appellant,

v                                                                No. 334202
                                                                 Wayne Circuit Court
                                                                 Family Division
ANNE LYNNE KEZHAYA and SAMUEL                                    LC No. 15-007858-CZ
LOUIS ABDOO,

              Defendants-Appellees.


Before: GLEICHER, P.J., and GADOLA and O’BRIEN, JJ.

PER CURIAM.

         Thomas Kezhaya filed suit against his ex-wife, Anne Kezhaya, and her new husband,
Samuel Abdoo, claiming that Anne fraudulently transferred the marital home that was awarded
to her in a modified consent divorce judgment to Abdoo. Thomas alleged that Anne made this
transfer to render herself insolvent so that Thomas would be responsible for paying a $425,000
restitution order entered against the pair jointly. The circuit court dismissed Thomas’s action
based on the language of the divorce judgment. We affirm.

                                      I. BACKGROUND

       Anne and Thomas were divorced in 2012. During their marriage, Anne pilfered money
from the accounts of her elderly mother in Ohio to pad her family’s income. Anne’s mother
eventually discovered the crime and pressed charges. Anne was convicted of several crimes in
Ohio, and was ordered to make restitution of more than $800,000. Anne’s mother filed suit in
Ohio against Anne and Thomas to collect the restitution amount. That suit was still pending
when the parties divorced. As part of the original consent judgment of divorce, Anne agreed to
be “solely responsible and liable for paying this money judgment obligation” and to “indemnify
and hold harmless [Thomas] with regard thereto.” Anne made the same promises in relation to
any future lawsuit involving her mother.

       In the original consent divorce judgment, the parties agreed to the division of three
houses in metro Detroit. Thomas took title to two homes free and clear of any claim by Anne.
Anne retained the marital home, where she would live with the couple’s three children.
However, Thomas retained an interest in the property as a tenant in common. Later, Anne
discovered that Thomas had hidden a bank account containing $2,000,000. On October 29,
                                              -1-
2013, the parties agreed to a modified consent judgment under which Thomas could retain his
bank account. In exchange, Anne was awarded the marital home as “her sole and separate
property . . . free and clear of any claim of [Thomas],” as well as $35,000. Thomas quitclaimed
his interest in the home to Anne.

       One week later, Anne married Abdoo. The day before the wedding, the parties entered a
prenuptial agreement. Pursuant to the agreement, Anne quitclaimed her home to Abdoo. In
exchange, Abdoo promised “to provide financial support for the care, maintenance, education,
and support” of Anne’s three children, as well as all to pay all of the family’s household
expenses. In the event the parties divorced, Abdoo promised that Anne and the children could
remain in the home until the youngest turned 21.

        On February 26, 2014, Anne and Thomas reached a settlement agreement with Anne’s
mother. They promised to pay Anne’s mother $425,000 in exchange for a full release of her
claims against them. Thomas alleged that he did not learn about Anne’s transfer of the marital
home to Abdoo until after the settlement was reached. As Anne had been unemployed for
several years due to her criminal conviction, her only assets were a $30,000 lump sum alimony
payment and $35,000 property settlement awarded in the divorce. Thomas asserted that he
thought Anne would use the value of her home to pay the settlement with her mother. As Anne
no longer owned the home, Thomas was left on the hook for the entire $425,000 and no way to
enforce Anne’s indemnification promise.

        Thomas initially filed a motion to enforce the divorce judgment in the existing divorce
case. His motion alleged that Anne fraudulently transferred her house to her new husband to
avoid paying a debt in violation of the Uniform Fraudulent Transfer Act (UFTA), MCL 566.31
et seq. He therefore sought to invalidate the transfer and return the house to Anne’s name so she
would be solvent to reimburse him for the judgment paid to her mother. The court ultimately
dismissed Thomas’s motion, finding that it lacked jurisdiction to decide the UFTA claim within
the confines of the divorce action as the property was no longer in the hands of the parties to that
action.

        Thomas then filed the current suit against Anne and Abdoo, again challenging Anne’s
transfer of the property as fraudulent. Anne and Abdoo did not timely respond and the court
entered a default against them. Anne and Abdoo promptly requested that the default be set aside,
explaining that they received an order reassigning the case to a different circuit court judge
before the summons and that as a result they did not understand that a new lawsuit had been filed
against them. The circuit court agreed and set aside the default.

       The circuit court subsequently dismissed Thomas’s action based on the language
employed in the modified divorce judgment. Specifically, Thomas agreed to Anne taking the
marital home “free and clear of any claim of [Thomas].” This precluded Thomas’s current
UFTA challenge, the court concluded.

                                   II. DEFAULT JUDGMENT

       Thomas contends that the circuit court should not have set aside the default judgment
against Anne and Abdoo. Anne and Abdoo, on the other hand, complain that this Court lacks

                                                -2-
jurisdiction to consider the order setting aside the default because Thomas did not immediately
appeal that order. However, relevant to the case before us, this Court only has jurisdiction on an
appeal as of right from a final judgment. MCR 7.203(A)(1). A final judgment is “the first
judgment or order that disposes of all the claims and adjudicates the rights and liabilities of all
the parties, including such an order entered after reversal of an earlier final judgment or order.”
MCR 7.202(6)(a)(i). The order setting aside the default was not a final judgment. Allied
Electric Supply Co, Inc v Tenaglia, 461 Mich. 285, 288-289; 602 NW2d 572 (1999). The final
order was not issued until the circuit court resolved the parties’ summary disposition motions.
“Where a party has claimed an appeal from a final order, the party is free to raise on appeal
issues related to other orders in the case.” Bonner v Chicago Title Ins Co, 194 Mich. App. 462,
472; 487 NW2d 807 (1992). Thus, this Court has jurisdiction over Thomas’s challenge.

       We review for an abuse of discretion a trial court’s decision to set aside a default
judgment. Brooks Williamson & Assocs, Inc v Mayflower Constr Co, 308 Mich. App. 18, 24; 863
NW2d 333 (2014). “A motion to set aside a default or a default judgment, except when
grounded on lack of jurisdiction over the defendant, shall be granted only if good cause is shown
and an affidavit of facts showing a meritorious defense is filed.” MCR 2.603(D)(1).

       “Good cause” can be shown by: (1) a substantial defect or irregularity in the proceedings
upon which the default was based, (2) a reasonable excuse for failure to comply with the
requirements which created the default, or (3) some other reason showing that manifest injustice
would result from permitting the default to stand.” Shawl v Spence Bros, Inc, 280 Mich. App.
213, 221; 760 NW2d 674 (2008) (quotation marks and citations omitted). The following factors
should be considered by the trial court in determining whether a party has shown good cause:

       (1) whether the party completely failed to respond or simply missed the deadline
       to file;

       (2) if the party simply missed the deadline to file, how long after the deadline the
       filing occurred;

       (3) the duration between entry of the default judgment and the filing of the motion
       to set aside the judgment;

       (4) whether there was defective process or notice;

       (5) the circumstances behind the failure to file or file timely;

       (6) whether the failure was knowing or intentional;

       (7) the size of the judgment and the amount of costs due under MCR 2.603(D)(4);

       (8) whether the default judgment results in an ongoing liability (as with paternity
       or child support); and

       (9) if an insurer is involved, whether internal policies of the company were
       followed. [Id. at 238.]


                                                 -3-
        In addition, “if a party states a meritorious defense that would be absolute if proven, a
lesser showing of ‘good cause’ will be required than if the defense were weaker, in order to
prevent a manifest injustice.” Id. at 233 (citation omitted). In determining whether the party has
a meritorious defense, the trial court should determine whether the affidavits provided by the
party contain evidence that:

       (1) the plaintiff cannot prove or defendant can disprove an element of the claim or
       a statutory requirement;

       (2) a ground for summary disposition exists under MCR 2.116(C)(2), (3), (5), (6),
       (7) or (8); or

       (3) the plaintiff’s claim rests on evidence that is inadmissible. [Id.]

        The circuit court determined that Anne and Abdoo established good cause to set aside the
default. The court noted that Thomas filed the complaint on June 16, 2015, but did not serve it
on defendants until July 20. Prior to receiving the complaint, Anne and Abdoo received a notice
that the case had been transferred to a different judge. The summons contained a notation that
the prior divorce case was no longer pending. It was understandable that non-lawyers could be
confused by this. Moreover, Anne and Abdoo reasonably relied on the advice of Anne’s divorce
attorney, who was not aware of any new litigation. Anne and Abdoo filed a motion to set aside
the default within 10 days of receiving the default. And they vigorously defended against the
UFTA allegations in the prior divorce proceedings. Under the circumstances, the circuit court
properly found good cause established.

        Anne and Abdoo also satisfied their burden of setting forth a potentially meritorious
defense. Anne and Abdoo each submitted an affidavit, contending that the property transfer was
not fraudulent. They had explained their positions in the prior divorce action as well, before that
court dismissed the action. The court acted within its discretion in determining that the presented
defense was sufficient to reinstate the current action.

                                 III. SUMMARY DISPOSITION

       Thomas also challenges the circuit court’s summary dismissal of his claims against Anne
and Abdoo. “We review a trial court’s decision on a motion for summary disposition de novo.”
Zaher v Miotke, 300 Mich. App. 132, 139; 832 NW2d 266 (2013).

               A motion under MCR 2.116(C)(10) “tests the factual support of a
       plaintiff’s claim.” Walsh v Taylor, 263 Mich. App. 618, 621; 689 NW2d 506
       (2004). “Summary disposition is appropriate under MCR 2.116(C)(10) if there is
       no genuine issue regarding any material fact and the moving party is entitled to
       judgment as a matter of law.” West v Gen Motors Corp, 469 Mich. 177, 183; 665
       NW2d 468 (2003). “In reviewing a motion under MCR 2.116(C)(10), this Court
       considers the pleadings, admissions, affidavits, and other relevant documentary
       evidence of record in the light most favorable to the nonmoving party to
       determine whether any genuine issue of material fact exists to warrant a trial.”
       Walsh, 263 Mich. App. at 621. “A genuine issue of material fact exists when the
       record, giving the benefit of reasonable doubt to the opposing party, leaves open
                                                -4-
       an issue upon which reasonable minds might differ.” West, 469 Mich. at 183.
       [Zaher, 300 Mich. App. at 139-140.]

        The circuit court correctly determined that the modified consent judgment of divorce
demanded the dismissal of Thomas’s current complaint. A judgment of divorce “entered upon
the settlement of the parties . . . represents a contract, which, if unambiguous, is to be interpreted
as a question of law.” In re Lobaina Estate, 267 Mich. App. 415, 417-418; 705 NW2d 34 (2005).
We employ contract principles to interpret the judgment. Rose v Rose, 289 Mich. App. 45, 49;
795 NW2d 611 (2010). We interpret and apply contracts according to their plain and ordinary
meaning. Holmes v Holmes, 281 Mich. App. 575, 593-594; 760 NW2d 300 (2008).

       Under ordinary contract principles, if contractual language is clear, construction
       of the contract is a question of law for the court. If the contract is subject to two
       reasonable interpretations, factual development is necessary to determine the
       intent of the parties and summary disposition is therefore inappropriate. If the
       contract, although inartfully worded or clumsily arranged, fairly admits of but one
       interpretation, it is not ambiguous. The language of a contract should be given its
       ordinary and plain meaning. [Id. at 594, quoting Meagher v Wayne State Univ,
       222 Mich. App. 700, 721-722; 565 NW2d 401 (1997) (citations omitted).]

        The amended consent judgment of divorce specifically provided that Anne was awarded
the marital home “as her sole and separate property . . . free and clear of any claim of [Thomas].”
This language could not be more clear—Thomas had no right to pursue a claim against the
marital home. He could not seek to have Anne’s transfer invalidated as this was a claim against
the property.

       Moreover, the consent judgment included another provision precluding Thomas from
seeking relief. The judgment provided that it was “drafted cooperatively by the parties’ counsel
(in consultation with the parties) and neither party will be entitled to claim the benefit of any
ambiguity in the draft of this Order as a result of who drafted this Order.” Accordingly, Thomas
could not argue that the language awarding the marital home to Anne was ambiguous or that it
should be construed in his favor.

        In any event, we note that Thomas’s claim that the parties did not intend to preclude any
and all future claims he may have against the marital home is unconvincing. Anne explained in
great detail the reasoning behind the absolute award of the marital home to her in the amended
judgment of divorce. This agreement was made so Thomas could avoid additional liability to her
as a result of his hiding $2,000,000 in liquid assets and so that Anne could ensure that she and
her children would have a home. Thomas did not challenge the accuracy of this statement until
his motion for reconsideration of the summary disposition judgment. “[A]ppellate review of [a]
trial court’s [summary disposition] decision is limited to the evidence that had been presented at




                                                 -5-
the time the motion was decided.” Gorman v American Honda Motor Co, 302 Mich. App. 113,
120; 839 NW2d 223 (2013). Ultimately, Thomas did not present evidence to support his claims.

       We affirm.



                                                        /s/ Elizabeth L. Gleicher
                                                        /s/ Michael F. Gadola
                                                        /s/ Colleen A. O'Brien




                                            -6-